—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered March 17, 1997, convicting him of criminal possession of a controlled substance in the seventh degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the late disclosure to the defense counsel of certain material pursuant to People v Rosario (9 NY2d 286), did not amount to a total failure to disclose the material (see, People v Ranghelle, 69 NY2d 56; People v Perez, 65 NY2d 154). Since the defendant failed to demonstrate substantial prejudice from the delay, reversal of the conviction is not warranted (see, People v Banch, 80 NY2d 610; People v Ranghelle, supra).
The defendant’s contention that his sentence was illegal is academic in light of the defendant’s completion of his sentence (see, People v Young, 253 AD2d 676; People v Waddy, 240 AD2d 521).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Thompson, J. P., Sullivan, Krausman and Smith, JJ., concur.